t c summary opinion united_states tax_court wally o and kate a oyelola petitioners v commissioner of internal revenue respondent docket no 6599-02s filed date wally o and kate a oyelola pro sese frank w louis for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to sections of the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined federal_income_tax deficiencies for petitioners’ and taxable years in the amounts of dollar_figure and dollar_figure respectively respondent also determined an accuracy-related_penalty in accordance with sec_6662 of dollar_figure for after concessions by petitioners the sole issue for decision is whether a dollar_figure payment received by petitioner wally o oyelola also known as oluwole oyelola and hereinafter mr oyelola is excludable from gross_income under sec_104 background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in tolland connecticut mr oyelola began working for connecticut mutual_life_insurance_company in december of on date mr oyelola filed a racial discrimination complaint against connecticut mutual_life_insurance_company with the connecticut commission on human rights and opportunities this complaint was amended on date but was ultimately dismissed because it was not filed within days of the alleged unlawful employment practices thereafter on date mr oyelola brought an action against massachusetts mutual life_insurance company2 and various individuals in the u s district_court for the district of connecticut the complaint in this action brought under title vii of the civil rights act of alleged a history of discrimination based on race color ancestry and national origin the district_court action was resolved by a general release confidential separation agreement waiver and covenant not to sue settlement agreement executed by mr oyelola and a representative for massachusetts mutual_life_insurance_company and the individual defendants on august and respectively the stated purpose of the settlement agreement was to resolve any and all differences that may now exist or may arise in the future as a result of any act that has heretofore occurred under state or federal_law regarding employment with and separation from the company the document then provided in paragraph for the following settlement terms the company will pay to mr oyelola the amount of a thirty thousand dollars dollar_figure payment payment is payable to mr oyelola based on his claim that he is entitled to compensation_for emotional distress massachusetts mutual_life_insurance_company and connecticut mutual_life_insurance_company merged in and mr oyelola’s employment apparently continued with the merged entity under the massachusetts mutual_life_insurance_company name the company will pay to mr oyelola the amount of b ninety thousand dollars dollar_figure minus appropriate withholdings and deductions payment payment is payable to mr oyelola as compensation_for mr oyelola’s claims of lost wages the company will pay to mr oyelola the amount of c sixty thousand dollars dollar_figure for any and all attorney’s fees costs and claims incurred by mr oyelola payment payment is payable to mr oyelola’s counsel of record nitor v egbarin esq the company will pay to mr oyelola the sum of d seven thousand eight hundred twenty four dollars dollar_figure which is an amount equivalent to the cost of months of continued cobra benefits including both medical and dental coverage payment payment is payable to mr oyelola the company will provide mr oyelola with three e months of outplacement services at lee hecht harrison or an equivalent placement agency of the company’s choice mr oyelola agrees that he has not relied on the f defendants for information or advice regarding the taxability of any monies paid to him mr oyelola further agrees that the company will issue the appropriate internal_revenue_service forms with respect to the monies paid to him pursuant to paragraph above the defendants represent no position regarding the question of tax_liability in relation to any settlement payment made to mr oyelola or his attorney and encourage mr oyelola to rely on his own accountant or tax attorney for advice in the event of a tax_assessment against the g company by any federal state or local taxing authority as a result of not making deductions or withholding from the monies paid to mr oyelola under this paragraph mr oyelola shall pay the employee’s share of that assessment mr oyelola agrees that if he declines to pay his portion of any such assessment he will indemnify and hold the company harmless for the amount equal to the employee’s portion of the tax_assessment as well as for any and all interest or penalties the company may be required to pay to the internal_revenue_service or other taxing authority and reasonable attorney’s fees incurred mr oyelola further agreed in paragraphs and of the settlement document that his separation of employment from the company3 would be effective upon his execution of the settlement agreement and that he would withdraw and obtain dismissal with prejudice of any charges filed with any court or administrative agency against the company and related individuals petitioners filed joint form sec_1040 u s individual_income_tax_return for and on their return petitioners did not report as income the dollar_figure settlement payment designated as compensation_for emotional distress on date respondent issued to petitioners the notice_of_deficiency underlying the instant proceeding in which respondent determined inter alia that the dollar_figure payment was taxable to petitioners i burden_of_proof discussion in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 effective for court proceedings that arise in connection with examinations commencing after july hereinafter for convenience we adopt the terminology of the settlement agreement and refer to massachusetts mutual_life_insurance_company as the company however may operate in specified circumstances to place the burden on the commissioner internal revenue restructuring reform act of publaw_105_206 sec c 112_stat_727 with respect to factual issues and subject_to enumerated limitations sec_7491 may shift the burden_of_proof to the commissioner in instances where the taxpayer has introduced credible_evidence concerning penalties and additions to tax sec_7491 places the burden of production on the commissioner although the record in this case is not explicit as to when the underlying examination began it is clear that at least with respect to sec_7491 would be applicable in any event respondent conceded at trial that sec_7491 likely applied to this matter nonetheless the court finds it unnecessary to decide whether the burden should be shifted under sec_7491 the record in this case is not evenly weighted and enables us to render a decision on the merits based upon a preponderance_of_the_evidence without regard to burden_of_proof ii sec_104 exclusion a general rules as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 specifies that except as otherwise provided gross_income for purposes of calculating such taxable_income means all income from whatever source derived the boundary of this definition is broad typically reaching any accretions to wealth 515_us_323 348_us_426 sec_104 in contrast provides otherwise by authorizing an exclusion with respect to compensation_for injuries or sickness such exclusions from gross_income are construed narrowly commissioner v schleier supra pincite 504_us_229 souter j concurring in judgment as amended on date by the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 and as applicable to this case sec_104 reads in pertinent part as follows sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care attributable to emotional distress legislative_history accompanying passage of the sbjpa additionally clarifies that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 regulations promulgated under sec_104 further define damages received whether by suit or agreement as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs prior to the sbjpa sec_104 authorized exclusion of damages received on account of personal injuries or sickness which embraced nonphysical injuries to the individual such as those affecting emotions reputation or character united_states v burke supra pincite n see also commissioner v schleier supra pincite interpreting that regime the u s supreme court in commissioner v schleier supra pincite established a two-pronged test for ascertaining a taxpayer’s eligibility for the sec_104 exclusion as stated by the supreme court first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is ‘based upon tort or tort type rights’ and second the taxpayer must show that the damages were received ‘on account of personal injuries or sickness ’ id pincite this test has since been extended to apply to the amended version of sec_104 with the corresponding change that the second prong now requires proof that the personal injuries or sickness for which the damages were received were physical in nature see eg venable v commissioner tcmemo_2003_240 and cases cited therein b analysi sec_1 tort or tort type rights as indicated above the first requirement for the sec_104 exclusion is that the claim underlying the funds received must be based on tort or tort type rights commissioner v schleier supra pincite a tort is defined as a ‘civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ’ united_states v burke supra pincite quoting prosser and keeton on the law of tort sec_2 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for the settlement controls excludability 98_tc_1 88_tc_834 affd without published opinion 845_f2d_1013 3d cir the claim must be bona_fide but it need not be sustainable or valid 35_f3d_93 2d cir stocks v commissioner supra pincite metzger v commissioner supra pincite the claim additionally need not have been asserted prior to the settlement but lack of knowledge of the claim on the part of the payor may indicate a lack of intent to settle such a claim 158_f3d_802 5th cir brennan v commissioner tcmemo_1997_317 the parties here have not addressed whether the claim or claims underlying the settlement sound in tort rather they have focused on whether the dollar_figure payment was received on account of physical injury this emphasis may in large part be due to the fact that the complaint filed in the district_court action which provided a principal impetus for the settlement at issue is not in the record hence while the parties stipulated generally that the complaint alleged a history of discrimination based on title vii of the civil rights act of as amended it is not possible to ascertain from the evidence what particular claims mr oyelola may have asserted or whether he advanced a multiplicity of legal theories in these circumstances and we note that the supreme court in 504_us_229 held that a claim premised on title vii of the civil rights act of prior to its amendment in was not based on tort or tort type rights the supreme court also ruled in 511_us_244 that the amendments to title vii did not apply to conduct occurring before date as will be detailed more fully infra in text petitioners place significant reliance on an continued because a ruling on the physical injury question will be sufficient to resolve the instant case we shall follow the lead of the parties and restrict our analysis to the second prong of the test for exclusion under sec_104 on account of personal physical injuries as previously discussed sec_104 sanctions exclusion of payments received on account of personal physical injuries or physical sickness this phraseology reflects that excludability depends not only on the nature of the injuries but also on the purpose of the payment accordingly in the context of settlement payments the critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir this is a factual inquiry involving consideration of all facts and circumstances surrounding the settlement id the court has summarized the role in this calculus of payment allocations set forth in a settlement agreement where there is an express allocation contained in the agreement between the parties it will generally be followed in determining the allocation if the agreement is entered into by the parties in an adversarial context at arm’s length and in good_faith however an express allocation set forth in the settlement is not necessarily determinative if other facts indicate that the payment was intended by the parties to be for a different purpose id citation omitted continued incident taking place in march of to support their request for exclusion under sec_104 stated conversely if the settlement agreement lacks express language stating that the payment was or was not made on account of personal injury then the most important fact in determining how sec_104 is to be applied is ‘the intent of the payor’ as to the purpose in making the payment metzger v commissioner supra pincite quoting 349_f2d_610 10th cir affg t c memo here the settlement agreement explicitly designated the disputed dollar_figure amount as compensation_for emotional distress sec_104 states unequivocally that emotional distress shall not be treated as a physical injury or physical sickness except for amounts actually paid for medical_care attributable to the emotional distress essentially then our query is whether the circumstances of this case afford any justification for a departure from the result otherwise directed by the face of the settlement document at the outset we note that the record is nearly devoid of information regarding the negotiations that led to the settlement agreement however nothing suggests that the context was other than adversarial and arm’s length the settlement was reached during the pendency of a filed legal action and both sides were apparently represented by counsel additionally the agreement was very specific as to the allocation of each portion of the monetary award out of a total of dollar_figure only dollar_figure was designated for personal injuries and that amount was explicitly for emotional distress this then would not seem to be a situation where one party’s tax considerations were allowed to take precedence over the actual nature and significance of the various underlying claims petitioners nonetheless argue on brief as follows the petitioners stated and provided evidence to the court that payments sic of dollar_figure was as a result of physical damage to the lips sustained as a result of years of racial and national origin harassment in the course of his employment at the connecticut mutual_life_insurance_company medical papers were also presented from rockville general hospital and the institute of living medical group p c substantiating the period which pre-date the emotional distress treatment the petitioners asked the court to disallow the dollar_figure as taxable given that emotional distress cited in the general release confidential separation agreement waiver and covenant not to sue resulted from physical injury to the lips more so the complaint of the physical injury to the chro pre- dates the payment of this dollar_figure and pre date sic treatment of the distress in summary we would like the court to see that it was the physical injury which was sustained at first that causes severe head ache delusion coupled with sustained racial discrimination that led to my petitioners state in their trial memorandum that the attorney who represented mr oyelola in the civil rights action has been disbarred from the practice of law in connecticut and cannot be located emotional distress hence the treatments at the mental hospital the institute of living petitioners therefore appear primarily to contend that notwithstanding the language of the settlement agreement the dollar_figure amount was in fact paid on account of a physical injury that injury was allegedly sustained to mr oyelola’s lips as a result of sleep walking brought on by the emotional distress ensuing from the claimed discrimination alternatively petitioners seem to suggest that the lip injury not the discrimination itself was the root cause of the emotional distress in making these arguments petitioners emphasize that the lip injury was communicated to the connecticut commission on human rights and opportunities in conjunction with mr oyelola’s complaint at trial petitioners introduced into evidence a copy of a supplemental affidavit filed by mr oyelola with the connecticut commission on human rights and opportunities the 30-page document contains a single paragraph discussing physical injury specifically a date incident involving harm to mr oyelola’s lips my manager’s constant remarks wore me down i lost a lost of sleep and i hardly ate properly in sic during the course of this treatment i had a heart failure one night and collapsed when i regained consciousness i was in a pool of blood my two upper teeth pierced through my lower lip i was rushed to rockville vernon hospital emergency room see attached hospital records as exhibit a i subsequently went to enfield special clinic for stitches on my lip petitioners testified to similar effect at trial although the heart failure could not be corroborated and introduced the referenced hospital records as an exhibit the records show that petitioner was treated on date at rockville general hospital for laceration wound care and severe headache dizziness and that he could return to work on date total charges of dollar_figure were incurred and billed to mr oyelola’s insurance the only other evidence offered by petitioners consists of records from the institute of living medical group p c indicating that petitioner was evaluated and treated on various occasions in and for anxiety and delusions the foregoing record in this case does not support a conclusion that the dollar_figure was paid on account of physical injury the sole specific incident of physical injury argued by petitioners the damage to mr oyelola’s lips is not commensurate with a dollar_figure payment in contrast mr oyelola apparently waged a lengthy battle with stress anxiety and other emotional problems the notes contained in the records from the institute of living medical group p c indicate that the ongoing racial discrimination not the single physical injury was the primary source of mr oyelola’s emotional distress while we do not dismiss the physical pain mr oyelola experienced as a result of his collapse the evidence supports the conclusion that the settlement payment was in fact as the settlement agreement stated intended by the company to compensate for the far more pervasive emotional distress accordingly the dollar_figure is not excludable from income except to the extent actually paid for medical_care attributable to the emotional distress petitioners have not directed our attention to any particular amounts paid for such medical_care the only reference in the record to specific charges incurred for mr oyelola’s treatment is the dollar_figure shown as billed to his insurance_company in there is no indication that petitioners were ever held responsible for any of this amount additionally as respondent points out on brief it is noteworthy that the settlement designated dollar_figure for the cost of cobra insurance coverage such that mr oyelola’s medical_expenses and needs would appear to have been contemplated and provided for by means other than the dollar_figure payment we hold that the dollar_figure is not excludable from gross_income under sec_104 to reflect the foregoing and concessions made decision will be entered under rule
